

EQUITY PLEDGE AGREEMENT


This Equity Pledge Agreement (hereinafter this “Agreement”) is dated December
28, 2005, and entered into in Shanghai, China by and among Haie Hi-tech
Engineering (Hong Kong) Company Limited Harbin Mega Profit Management &
Consultation Co., Ltd., with a registered address at FLAT/RM B 20/F Public Bank
Centre, 120 Des Voeux Road Central, HK, China (“Pledgee”), Shanghai Hai Lu Kun
Lun Hi-tech Engineering Co., Ltd. with a registered address at No.1111, Northern
Zhong Shan Er Road, Shanghai, China (“Party B” or “Company”)ôand each of the
shareholders of Party B listed on the signature pages hereto (collectively, the
“Pledgors”).


RECITALS
1.  The Pledgee, a limited company incorporated under law of Hong Kong, has the
expertise in the business of Engineering and Investment.
2. The Pledgors are shareholders of the Company. The Pledgors collectively own
over 100% of the outstanding equity interests of the Company. 
3.  Pledgee and the Company have executed a Consulting Services Agreement
(hereinafter “Consulting Services Agreement” or “Services Agreement”)
concurrently herewith. Based on this agreement, The Company shall pay technical
consulting and service fees (hereinafter the “Consulting Services Fees” or
“Services Fees”) to Pledgee for offering consulting and related services.
4.  In order to ensure that the Company will perform its obligations under the
Consulting Services Agreement, and in order to provide an additional mechanism
for the Pledgee to enforce its rights to collect the Consulting Services Fees
from the Company, the Pledgors agree to pledge all their equity interest in the
Company as security for the performance of the obligations of the Company under
the Consulting Services Agreement and the payment of Consulting Services Fees
under such agreement.
NOW THEREFORE, the Pledgee, the Company and the Pledgors through mutual
negotiations hereby enter into this Agreement based upon the following terms:
1.  Definitions and Interpretation. Unless otherwise provided in this Agreement,
the following terms shall have the following meanings:

--------------------------------------------------------------------------------


1.1 “Pledge” refers to the full content of Section 2 hereunder.
1.2 “Equity Interest” refers to all the equity interest in the Company legally
held by the Pledgors.
1.3 “Term of Pledge” refers to the period provided for under Section 3.2
hereunder.
1.4 “Event of Default” refers to any event in accordance with Section 7.1
hereunder.
1.5 “Notice of Default” refers to the notice of default issued by the Pledgee in
accordance with this Agreement.
2.  Pledge. The Pledgors agree to pledge their equity interest in the Company to
the Pledgee (“Pledged Collateral”) as a security for the obligations of the
Company under the Consulting Services Agreement. Pledge under this Agreement
refers to the rights owned by the Pledgee, who shall be entitled to a priority
in receiving payment by the evaluation or proceeds from the auction or sale of
the equity interest pledged by the Pledgors to the Pledgee.
3. Term of Pledge.
3.1  The Pledge shall take effect as of the date when the Pledge of the equity
interest under this Agreement is recorded in the Registration Books. The term of
the Pledge shall last until two (2) years after the obligations under the
Consulting Services Agreement are fulfilled.
3.2 During the term of the Pledge, the Pledgee shall be entitled to vote,
control, sell, or dispose of the pledged assets in accordance with this
Agreement in the event that Pledgors do not perform their obligation under the
Consulting Services Agreement and the Company fails to pay the Consulting
Service Fees in accordance with the Consulting Services Agreement.
3.3 During the term of the Pledge, the Pledgee shall be entitled to collect any
and all dividends declared or paid in connection with the equity interest.

 
4.
  Pledge Procedure and Registration

4.1 The Pledge under this Agreement shall be recorded in the Register of
Shareholders of the Company. The Pledgor shall, within 10 days after the date of
this Agreement, process the registration procedures with Administration for
Industry and Commerce concerning the Pledge.
2

--------------------------------------------------------------------------------


5.  Representation and Warranties of Pledgors.
5.1 The Pledgors are the legal owners of the equity interest pledged.
5.2 The Pledgors have not pledged the equity interest to any other party, and or
the equity interest is not encumbered to any other person except for the
Pledgee.
6.  Covenants of Pledgors.
6.1 During the effective term of this Agreement, the Pledgors promise to the
Pledgee for its benefit that the Pledgors shall:
6.1.1 Not transfer or assign the equity interest, create or permit to create any
pledges which may have an adverse effect on the rights or benefits of the
Pledgee without prior written consent from the Pledgee.
 
6.1.2 Comply with and implement laws and regulations with respect to the pledge
of rights; present to the Pledgee the notices, orders or suggestions with
respect to the Pledge issued or made by the competent authority within five (5)
days upon receiving such notices, orders or suggestions; and comply with such
notices, orders or suggestions; or object to the foregoing matters at the
reasonable request of the Pledgee or with consent from the Pledgee.
 
6.1.3 Timely notify the Pledgee of any events or any received notices which may
affect the Pledgor’s equity interest or any part of its right, and any events or
any received notices which may change the Pledgor’s any warranty and obligation
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.
 
6.2 The Pledgors agree that the Pledgee’s right to the Pledge obtained from this
Agreement shall not be suspended or inhibited by any legal procedure launched by
the Pledgor or any successors of the Pledgor or any person authorized by the
Pledgor or any such other person.
3

--------------------------------------------------------------------------------


6.3 The Pledgors promise to the Pledgee that in order to protect or perfect the
security for the payment of the Services Fees, the Pledgors shall execute in
good faith and cause other parties who have interests in the Pledge to execute
all the title certificates, contracts, and perform actions and cause other
parties who have interests to take action, as required by the Pledgee; and make
access to exercise the rights and authorization vested in the Pledgee under this
Agreement.
 
6.4 The Pledgors promise to the Pledgee that they will execute all amendment
documents (if applicable and necessary) in connection with any registration of
the Pledge with the Pledgee or its designated person (natural person or a legal
entity), and provide the notice, order and decision to the Pledgee as necessary,
within a reasonable amount of time upon request.
 
6.5 The Pledgors promise to the Pledgee that they will comply with and perform
all the guarantees, covenants, warranties, representations and conditions for
the benefits of the Pledgee. The Pledgors shall compensate all the losses
suffered by the Pledgee as a result of the Pledgors failing perform or fully
perform their guarantees, covenants, warranties, representations and conditions.
 
7. Events Of Default.
 

 
7.1
The following events shall be regarded as the events of default:

 

 
7.1.1
This Agreement is deemed illegal by a governing authority in the PRC, or the
Pledgor is not capable of continuing to perform the obligations herein due to
any reason except force majeure;

 

 
7.1.2
The Company fails to make full payment of the Services Fees as scheduled under
the Service Agreement;

 

 
7.1.3
A Pledgor makes any materially false or misleading representations or warranties
under Section 5 herein, and/or the Pledgor breaches any warranties under Section
5 herein;

 
4

--------------------------------------------------------------------------------



 
7.1.4
A Pledgor breaches the covenants under Section 6 herein;

 

 
7.1.5
A Pledgor breaches the term or condition herein;

 

 
7.1.6
A Pledgor waives the pledged equity interest or transfers or assigns the pledged
equity interest without prior written consent of the Pledgee;

 

 
7.1.7
The Company is incapable of repaying the general debt or other debt;

 

 
7.1.8
The property of the Pledgor is adversely affected causing the Pledgee to believe
that the capability of the Pledgor to perform the obligations herein is
adversely affected;

 

 
7.1.9
The successors or agents of the Company are only able to perform a portion of or
refuse to perform the payment obligations under the Service Agreement;

 

 
7.1.10
The breach of the other terms by action or inaction under this agreement by the
Pledgor.

 

 
7.2
The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware of or discovers that any event under Section 7.1 herein or any
event that may result in the foregoing events has occurred or is likely to
occur.

 

 
7.3
Unless the event of default under Section 7.1 herein has been solved to the
Pledgee’s satisfaction, the Pledgee, at any time when the event of default
occurs or thereafter, may give a written notice of default to the Pledgor and
require the Pledgor to immediately make full payment of the outstanding Service
Fees under the Service Agreement and other payables or exercise other rights in
accordance with Section 8 herein.

 
5

--------------------------------------------------------------------------------


8. Exercise of Remedies.
 
8.1 Authorized Action by Secured Party. The Pledgors hereby irrevocably appoint
Pledgee the attorney-in-fact of the Pledgors for the purpose of carrying out the
security provisions of this Agreement and taking any action and executing any
instrument that the Pledgee may deem necessary or advisable to accomplish the
purposes of this Agreement. If an event of default occurs, or is continuing,
Pledgee shall have the right to exercise the following rights and powers:
 

 
(a)
Collect by legal proceedings or otherwise and endorse and/or receive all
payments, proceeds and other sums and property now or hereafter payable on or on
account of the Pledged Collateral;

 
(b) Enter into any extension, reorganization, deposit, merger, consolidation or
other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for the Pledged Collateral;
 

 
(c)
Transfer the Pledged Collateral to its own or its nominee’s name;

 

 
(d)
Make any compromise or settlement, and take any action it deems advisable, with
respect to the Pledged Collateral;

 

 
(e)
Notify any obligor with respect to any Pledged Collateral to make payment
directly to the Pledgee;

 

 
(f)
All rights of the Pledgors to exercise the voting and other consensual rights it
would otherwise be entitled to exercise without any action or the giving of any
notice shall cease, and all such rights shall thereupon become vested in the
Pledgee;

 
6

--------------------------------------------------------------------------------



  (g)  All rights of the Pledgors to receive distributions with respect to the
Pledged Collateral which it would otherwise be authorized to receive and retain
shall cease and all such rights shall thereupon become vested in the Pledgee;
and

     

(h)
The Pledgors shall execute and deliver to the Pledgee appropriate instruments as
the Pledgee may request in order to permit the Pledgee to exercise the voting
and other rights which it may be entitled to exercise and to receive all
distributions which it may be entitled to receive.

 
The Pledgors hereby grant to Pledgee an exclusive, irrevocable power of
attorney, with full power and authority in the place and stead of the Pledgors
to take all such action permitted under this Section 8.1. Such power of attorney
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Collateral) by any person, upon the
occurrence and continuance of an event of default. Pledgee shall not have any
duty to exercise any such right or to preserve the same and shall not be liable
for any failure to do so or for any delay in doing so.
 
8.2 Event of defaults; Remedies. Upon the occurrence of an event of default,
Pledgee may, without notice to or demand on the Pledgors and in addition to all
rights and remedies available to Pledgee, at law, in equity or otherwise, do any
of the following:



 
(a)
Require the Pledgors to immediately pay all outstanding unpaid amounts due under
the Consulting Services Agreement;

 

 
(b)
Foreclose or otherwise enforce Pledgee’s security interest in any manner
permitted by law or provided for in this Agreement;

 

 
(c)
Terminate this Agreement pursuant to Section 11;

 
7

--------------------------------------------------------------------------------



 
(d)
Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and

 

 
(e)
Exercise any and all the rights and remedies of a secured party upon default
under applicable law.


8.3 The Pledgee shall give a notice of default to the Pledgors when the Pledgee
exercises its remedies under this Agreement.
8.4 Subject to Section 7.3, the Pledgee may exercise its remedies under this
Agreement at any time after the Pledgee gives a notice of default in accordance
with Section 7.3 or thereafter.
8.5 The Pledgee is entitled to priority in receiving payment by the evaluation
or proceeds from the auction or sale of whole or part of the equity interest
pledged herein in accordance with legal procedure until the unpaid Services Fees
under the Services Agreement are repaid.
8.6 The Pledgor shall not hinder the Pledgee from exercising its rights in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee may exercise its rights in full.
9.  Assignment.
9.1  The Pledgors shall not donate or transfer rights and obligations herein
without prior consent from the Pledgee.
9.2 This Agreement shall be binding upon each of the Pledgors and his, her or
its successors and be binding on the Pledgee and his each successor and
assignee.
9.3 The Pledgee may transfer or assign his all or any rights and obligations
under the Service Agreement to any individual specified by it (natural person or
legal entity) at any time. In this case, the assignee shall enjoy and undertake
the same rights and obligations herein of the Pledgee as if the assignee is a
party hereto. When the Pledgee transfers or assigns the rights and obligations
under the Service Agreement, and such transfer shall only be subject to a
written notice serviced to Pledgors, and at the request of the Pledgee, the
Pledgors shall execute the relevant agreements and/or documents with respect to
such transfer or assignment.
8

--------------------------------------------------------------------------------


9.4 In the event of a change in control of the Pledgee’s resulting in the
transfer or assignment of this agreement, the successor parties to the pledge
shall execute a new pledge contract.
10. Formalities, Fees and Other Charges.
10.1 The Pledgors shall be responsible for all the fees and actual expenses in
relation to this Agreement including but not limited to legal fees, cost of
production, stamp tax and any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with applicable law, the Pledgors shall fully
indemnify the Pledgee such taxes paid by the Pledgee.
10.2 The Pledgors shall be responsible for all the fees (including but not
limited to any taxes, formalities fees, management fees, litigation fees,
attorney’s fees, and various insurance premiums in connection with disposition
of Pledge) incurred by the Pledgors for the reason that the Pledgors fail to pay
any payable taxes, fees or charges for other reasons which cause the Pledgee to
recourse by any means or ways.
11. Force Majeure.
11.1 “Force Majeure” shall include but not be limited to acts of governments,
acts of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning,
war, refers to any unforeseen events beyond the party’s reasonable control and
cannot be prevented with reasonable care. However, any shortage of credit,
capital or finance shall not be regarded as an event beyond a Party’s reasonable
control. The affected the Company Force Majeure shall notify the other party of
such event resulting in exemption promptly.
11.2 In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After occurrence of an event
of Force Majeure, when such event or condition ceases to exist, both parties
agree to resume the performance of this Agreement with their best efforts.
9

--------------------------------------------------------------------------------


12.  Confidentiality. The parties of this agreement acknowledge and make sure
that all the oral and written materials exchanged relating to this contract are
confidential. All the parties have to keep them confidential and can not
disclose them to any other third party without other parties’ prior written
approval, unless: (a) the public know and will know the materials (not because
of the disclosure by any contractual party); (b) the disclosed materials are
required by laws or stock exchange rules; or (c) materials relating to this
transaction are disclosed to parties’ legal consultants or financial advisors,
however, who have to keep them confidential as well. Disclosure of confidential
information by Employees or hired institutions of the parties is deemed as the
act by the parties, therefore, subjecting them to liability.
13. Dispute Resolution.
13.1 This Agreement shall be governed by and construed in accordance with the
PRC law.
13.2 The parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through
consultation, each party can submit such matter to China International Economic
and Trade Arbitration Commission (“CIETAC”) for arbitration. The arbitration
shall follow the current rules of CIETAC, and the arbitration proceedings shall
be conducted in Chinese and shall take place in Beijing. Any resulting
arbitration award shall be final and binding upon the parties.
14. Notices. Any notice which is given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by facsimile,
the notice time is the time when such notice is transmitted. If such notice does
not reach the addressee on business date or reaches the addressee after the
business time, the next business day following such day is the date of notice.
The delivery place is the address first written above of the parties hereto or
the address advised in writing including via facsimile from time to time.
10

--------------------------------------------------------------------------------


15. Entire Contract. All Parties agree that this Agreement constitute the entire
agreement of the Parties with respect to the subject matter therein upon its
effectiveness and supersedes and replaces all prior oral and/or written
agreements and understandings relating to this Agreement.
16. Severability. Any provision of this Agreement which is invalid or
unenforceable because of inconsistent with the relevant laws shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.
17. Appendices. The appendices to this Agreement are entire and integral part of
this Agreement.
18. Amendment or Supplement.
18.1 Parties may amend and supply this Agreement with a written agreement,
provided that such amendment shall be duly executed and signed by the Pledgee,
The Company, and holders of a majority of the shares of The Company held by the
Pledgors, and such amendment shall thereupon become a part of this Agreement and
shall have the same legal effect as this Agreement.
18.2 This agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
sealed by the parties hereto.
19. Language and Copies of the Agreement. This Agreement has been executed in
four (4) duplicate originals in English, each Party has received one (1)
duplicate original, and all originals shall be equally valid.
 
[SIGNATURE PAGE FOLLOWS]

11

--------------------------------------------------------------------------------




[Signature Page]


IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.


PLEDGEE:
Haie Hi-tech Engineering (Hong Kong) Company Limited
 
Legal/Authorized Representative: /s/ WU Qinghuan             
 
Name: WU Qinghuan
 
Title: Director
   
THE COMPANY:
Shanghai Hai Lu Kun Lun Hi-tech Engineering Co., Ltd
 
Legal/Authorized Representative: /s/ WU Qinghuan             
 
Name: WU Qinghuan
 
Title: Executive Director


12

--------------------------------------------------------------------------------



PLEDGORS:
SHAREHOLDERS OF THE COMPANY:


/s/ WU Qinghuan             
By: WU Qinghuan
PRC ID Card No.:320112194610111693
Shares of Shanghai Hai Lv Kun Lu Hi-tech Engineering Co., Ltd. owned by WU
Qinghuan: 60%


/s/ ZHOU Jialing                
By: ZHOU Jialing
PRC ID Card No.: 320112195409111645
Shares of Shanghai Hai Lv Kun Lu Hi-tech Engineering Co., Ltd. owned by ZHOU
Jialing: 40%

13

--------------------------------------------------------------------------------




Appendix 1
RESOLUTIONS OF THE GENERAL SHAREHOLDERS’
MEETING OF THE COMPANY


WHEREAS, that certain significant shareholders of Company have agreed to pledge
their shares of the company under an Equity Pledge Agreement dated December 28,
2005; and
WHEREAS, it is in the best interest of the Company for the shareholders to enter
into such Equity Pledge Agreement.
RESOLVED, that the pledge of shares held by the shareholders of the company
under the Equity Pledge Agreement is hereby approved.
This resolution was executed and submitted on December 28, 2005 by the
undersigned shareholders:

14

--------------------------------------------------------------------------------



SHAREHOLDERS:




 
Signature:
/s/WU Qinghuan
           
Name:
WU Qinghuan
   
Address:
 
     
 
             
 
         
ID Card No.:
320112194610111693
   
Telephone: 
 
   
Facsimile: 
 
                           
Signature:
/s/ZHOU Jialing
           
Name:
ZHOU Jialing
   
Address:
 
     
 
             
 
           
ID Card No.: 
320112195409111645
   
Telephone: 
 
   
Facsimile:
 
 



15

--------------------------------------------------------------------------------

